        Case 1:17-cv-09741-JMF Document 202 Filed 12/06/19 Page 1 of 18



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


In re Qudian Inc. Securities Litigation     Master File No.: 1:17-cv-09741-JMF




    DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFFS’
                  MOTION FOR RECONSIDERATION
            Case 1:17-cv-09741-JMF Document 202 Filed 12/06/19 Page 2 of 18



                                                   TABLE OF CONTENTS

                                                                                                                                          Page

INTRODUCTION .......................................................................................................................... 1

ARGUMENT .................................................................................................................................. 2

I.        PLAINTIFFS FAIL TO MEET THE EXCEPTIONALLY HIGH BAR FOR
          RECONSIDERATION. .......................................................................................................2

II.       PLAINTIFFS IDENTIFY NO ERROR IN THE COURT’S DECISION, MUCH
          LESS “CLEAR ERROR.” ...................................................................................................6

          A.         Qudian Exhaustively Disclosed Potential Flaws in Its Data Security
                     Protocols. .................................................................................................................6

                     1.         Jinkosolar Involved Very Different Disclosures and Allegations. ..............8

                     2.         Qudian Disclosed That Its Data Security Protocols Were the
                                Subject of Regulatory Review. ..................................................................11

                     3.         Plaintiffs’ Recycled Arguments Regarding Heartland Are Wrong. ..........12

          B.         Plaintiffs’ Allegations All Concern an Earlier Iteration of Qudian’s Data
                     Security Systems. ...................................................................................................13

CONCLUSION ............................................................................................................................. 14




                                                                       i
            Case 1:17-cv-09741-JMF Document 202 Filed 12/06/19 Page 3 of 18



                                                TABLE OF AUTHORITIES

Cases

In re Adelphia Communications Corp. Securities & Derivative Litigation,
        No. 03-MD-1529 (JMF), 2015 WL 268846 (S.D.N.Y. Jan. 21, 2015) ......................... 3, 5

Analytical Surveys, Inc. v. Tonga Partners, L.P.,
       684 F.3d 36 (2d Cir. 2012).............................................................................................. 2, 3

Dodona I, LLC v. Goldman, Sachs & Co.,
      847 F. Supp. 2d 624 (S.D.N.Y. 2012)............................................................................... 10

In re American International Group, Inc. 2008 Securities Litigation,
       741 F. Supp. 2d 511 (S.D.N.Y. 2010)............................................................................... 10

In re Facebook, Inc. IPO Securities & Derivative Litigation,
       986 F. Supp. 2d 487 (S.D.N.Y. 2013)........................................................................... 4, 10

In re Francesca’s Holdings Corp. Securities Litigation,
        Nos. 13-cv-6882 (RJS), 13-cv-7804 (RJS),
        2015 WL 1600464 (S.D.N.Y. Mar. 31, 2015) .................................................................. 13

In re Heartland Payment Systems, Inc. Securities Litigation,
       No. 09-1043, 2009 WL 4798148 (D.N.J. Dec. 7, 2009)............................... 5, 7, 10, 12, 13

Medisim Ltd. v. BestMed LLC,
      No. 10 Civ. 2463 (SAS), 2012 WL 1450420 (S.D.N.Y. Apr. 23, 2012) ............................ 2

Meyer v. Jinkosolar Holdings Co.,
      761 F.3d 245 (2d Cir. 2014).................................................................................... 4, 7, 8, 9

Scott v. General Motors Co.,
        46 F. Supp. 3d 387 (S.D.N.Y. 2014)................................................................................... 9

SOHC, Inc. v. Zentis Food Solutions North America, LLC,
      No. 14-CV-2270 (JMF), 2014 WL 6603951 (S.D.N.Y. Nov. 20, 2014) ........................ 3, 5

Rules

Fed. R. Civ. P. 59(e) ....................................................................................................................... 2

Local Civil Rule 6.3 ........................................................................................................................ 2




                                                                      ii
        Case 1:17-cv-09741-JMF Document 202 Filed 12/06/19 Page 4 of 18



       Defendants1 hereby respectfully submit this memorandum in opposition to Plaintiffs’

partial motion for reconsideration of this Court’s September 27, 2019 Order. See generally Dkt.

187 (the “Order”).

                                        INTRODUCTION

       As this Court correctly held, Qudian’s IPO disclosures concerning data security were not

misleading. The IPO offering materials included exhaustive warnings concerning the

Company’s vulnerability to data breaches, cautioning that its systems “were far from perfect,

might not comply with applicable laws, and might have been breached in the past.” See Order at

15. As a result, “it cannot be said that Plaintiffs plausibly identify a material misrepresentation

with respect to Qudian’s statements concerning its data security protocols.” Id. at 16. Plaintiffs’

“motion for reconsideration” identifies no new facts, no new law, and no other reason to revisit

the Court’s well-founded decision to dismiss the Complaint’s data-breach allegations.

       Plaintiffs’ motion simply repeats the same arguments set out at length in their

opposition brief. Plaintiffs’ motion is procedurally improper because it does not offer anything

new. They do not point to any intervening change in controlling law, new evidence, or, for that

matter, anything the Court failed to consider, much less any “clear error” by the Court. Instead,

Plaintiffs recycle the same arguments—in some cases nearly verbatim—and case law that they

previously raised and that this Court previously considered. This cannot clear the high bar

required for reconsideration.




1
 “Defendants” refers to Defendants Qudian Inc., Qufenqi Holding Limited, Diana Arias,
Morgan Stanley & Co. International plc, Credit Suisse Securities (USA) LLC, Citigroup Global
Markets Inc., China International Capital Corporation Hong Kong Securities Limited, UBS
Securities LLC, Stifel, Nicolaus and Company, Incorporated, Needham & Company, LLC, and
Nomura Securities International, Inc.



                                                  1
        Case 1:17-cv-09741-JMF Document 202 Filed 12/06/19 Page 5 of 18



       This Court’s decision was unquestionably correct. Plaintiffs identify no error in the

Court’s decision, much less “clear error.” The Court’s Order quoted pages of disclosures from

the IPO Registration Statement in which Qudian unambiguously explained that, among other

things: “our security measures could be breached”; “we may be unable to anticipate these

techniques or to implement adequate preventative measures”; “[i]t is not always possible to

identify and deter misconduct or errors by employees”; and even that Qudian “cannot assure

[investors] that [its system] will be considered sufficient under applicable laws and

regulations.” Id. at 15 (emphasis added). Under these circumstances, no reasonable investor

could have been misled about the vulnerability of Qudian’s systems.

       Finally, while the Court was not even required to reach this issue, Plaintiffs’ data-breach

allegations were also appropriately dismissed because they concerned a purported data breach

under a predecessor data security system that Qudian no longer used when the IPO occurred.

                                         ARGUMENT

I.     PLAINTIFFS FAIL TO MEET THE EXCEPTIONALLY HIGH BAR FOR
       RECONSIDERATION.

       Plaintiffs’ motion does not come close to satisfying the stringent reconsideration

standard. As Plaintiffs recognize, Fed. R. Civ. P. 59(e) and Local Civil Rule 6.3 govern here.

Mot. at 2. Those provisions are meant to “ensure the finality of decisions and to prevent the

practice of a losing party examining a decision and then plugging the gaps of a lost motion with

additional matters.” Medisim Ltd. v. BestMed LLC, No. 10 Civ. 2463 (SAS), 2012 WL 1450420,

at *1 (S.D.N.Y. Apr. 23, 2012). Reconsideration thus “is not a vehicle for relitigating old

issues.” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012).

       The recognized bases for reconsideration are narrow. “The major grounds justifying

reconsideration are an intervening change in controlling law, the availability of new evidence, or



                                                2
         Case 1:17-cv-09741-JMF Document 202 Filed 12/06/19 Page 6 of 18



the need to correct a clear error or prevent manifest injustice.” SOHC, Inc. v. Zentis Food Sols.

N. Am., LLC, No. 14-CV-2270 (JMF), 2014 WL 6603951, at *1 (S.D.N.Y. Nov. 20, 2014)

(Furman, J.). Reconsideration will “generally be denied unless the moving party can point to

controlling decisions or data that the court overlooked.” Analytical Surveys, Inc., 684 F.3d at 52.

As this Court has succinctly put it, “[i]t is well established that the rules permitting motions for

reconsideration must be narrowly construed and strictly applied so as to avoid repetitive

arguments on issues that have been considered fully by the Court.” SOHC, 2014 WL 6603951,

at *1 (emphasis added).

        For example, in SOHC, this Court addressed a motion for reconsideration of its decision

granting a motion to compel arbitration. The moving party argued (among other things) that the

Court “should not have relied on” a “factually distinguishable” out-of-circuit decision. Id. at *2.

Rejecting this argument, the Court noted that its Order had “expressly considered” this issue,

explaining, “‘[i]t is well established that ‘Rule 59 is not a vehicle for relitigating old issues,

presenting the case under new theories, securing a rehearing on the merits or otherwise taking a

second bite at the apple’ . . . . Because that is exactly what Defendant is seeking to do here, the

motion for reconsideration is DENIED.” Id. (quoting Analytical Surveys, 684 F.3d at 52);

accord, e.g., In re Adelphia Commc’ns Corp. Sec. & Derivative Litig., No. 03-MD-1529 (JMF),

2015 WL 268846, at *1 (S.D.N.Y. Jan. 21, 2015) (Furman, J.) (denying reconsideration where

“Plaintiffs . . . reiterate arguments that were made and considered by the Court”).

        Here, Plaintiffs’ suggestion that this Court overlooked any of Plaintiffs’ arguments or

authorities, such as Jinkosolar and Heartland, is simply incorrect. Indeed, Plaintiffs identify no

fact, issue, or case that was not before the Court on the motion to dismiss. Even a cursory




                                                   3
          Case 1:17-cv-09741-JMF Document 202 Filed 12/06/19 Page 7 of 18



 comparison to Plaintiffs’ original opposition brief shows that Plaintiffs offer nothing new here

 (bold emphasis added):


                                                        Plaintiffs’ Opposition to Motion to Dismiss
   Plaintiffs’ Motion for Reconsideration
                                                                     (“Opp.”) [Dkt. 157]


“The Registration Statement’s generic risk          “[T]he Registration Statement failed to disclose
warnings are materially misleading because          that Qudian had already experienced a
Defendants failed to disclose that Qudian           massive data breach in early 2017, [where] . . .
had already experienced a massive data              personal information was leaked into the black
breach in early 2017, [with] . . . personal         market.” Opp. at 12-13.
information leaked into the black market.”
Mot. at 1.


“[H]ere, Defendants’ statements regarding           “Here, Defendants’ statements touting
cybersecurity were materially misleading            Qudian’s cybersecurity and its efforts to
because they failed to disclose that Qudian         protect consumer data left investors with [a]
had already experienced a breach in early           misleading impression . . . when, in truth, the
2017 . . . .” Mot. at 3 (citing Jinkosolar, 761     Company’s cybersecurity had failed in the very
F.3d at 251).                                       recent past . . . .” Opp. at 13-14 (citing
                                                    Jinkosolar, 761 F.3d at 251).


“Defendants cobble a disclosure together            “Defendants’ other supposed ‘warnings,’
from different sections of the Registration         cobbled together from the ‘Risk Factors’ and
Statement . . . . which is both highly artificial   the ‘Regulations’ sections of the Registration
and ineffective . . . .” Mot. at 5.                 Statement, were equally inadequate and
                                                    meaningless . . . .” Opp. at 14 n.12.


“Numerous other opinions in this Circuit            “Defendants’ claim . . . . suffers from the same
support the conclusion that Defendants’             fundamental flaw—the risk warned of had
failure to disclose the 2017 breach and             already materialized. In re Facebook, Inc. IPO
ongoing issues related thereto was materially       Sec. & Derivative Litig., 986 F. Supp. 2d 487,
misleading. E.g., In re Facebook, Inc. IPO          516 (S.D.N.Y. 2013) (collecting cases . . .).”
Sec. & Derivative Litig., 986 F. Supp. 2d           Opp. at 14.
487, 516 (S.D.N.Y. 2013) (. . . Facebook’s
registration statement did not disclose that
increased mobile usage and the company’s
product decisions had already had a negative
impact . . .).” Mot. at 6 n.5.




                                                    4
            Case 1:17-cv-09741-JMF Document 202 Filed 12/06/19 Page 8 of 18




                                                       Plaintiffs’ Opposition to Motion to Dismiss
  Plaintiffs’ Motion for Reconsideration
                                                                    (“Opp.”) [Dkt. 157]


“In re Heartland Payment Sys., Inc. Sec.           “Defendants rely heavily on In re Heartland
Litig., 2009 WL 4798148, at *5 (D.N.J. Dec.        Payment Systems, Inc. Sec. Litig., 2009 WL
7, 2009), cited by Defendants and relied           4798148 (D.N.J. Dec. 7, 2009). However, the
upon in the Order (2019 WL 4735376 at              Heartland court never held that the company’s
*8), is inapposite. . . . The Heartland court      statements, for example, that it ‘place[s]
concluded that ‘the cautionary statements in       significant emphasis on maintaining a high level
the Form 10–K . . . make clear that Heartland      of security,’ were immaterial. Instead, the court
was not claiming that its security system was      held that the plaintiffs had simply failed to
invulnerable.’ Hartland [sic], 2009 WL             advance particularized facts demonstrating that
4798148 at *5.” Mot. at 6.                         Heartland ‘did not make serious efforts to
                                                   protect its computer network from security
                                                   breaches.’ 2009 WL 4798148 at *5.” Opp. at
                                                   14 n.11.


        In fact, the centerpiece of this motion—that Qudian’s disclosures were misleading

 because a data breach reported after Qudian’s IPO had allegedly already occurred, see Mot. at

 2—was the entire premise of Plaintiffs’ prior opposition brief on this issue. See, e.g., Opp. at 2

 (“Qudian, however, failed to disclose that as a result of the Company’s lax security measures, it

 had already been the victim of a data breach . . . .”); id. at 12-13 (alleging that “the Registration

 Statement failed to disclose that Qudian had already experienced a massive data breach”)

 (emphasis omitted); id. at 13 (“[T]he Company’s cybersecurity had failed in the very recent past

 to prevent a substantial data breach.”). Under these circumstances, Plaintiffs’ recycling of this

 argument is improper, and the motion should be denied for this reason alone. See, e.g., SOHC,

 2014 WL 6603951, at *2 (denying reconsideration where motion relied on same case law and

 argument court had already expressly considered); Adelphia, 2015 WL 268846, at *1 (denying

 reconsideration where “Plaintiffs . . . reiterate arguments that were made and considered by the

 Court”).




                                                   5
        Case 1:17-cv-09741-JMF Document 202 Filed 12/06/19 Page 9 of 18



II.    PLAINTIFFS IDENTIFY NO ERROR IN THE COURT’S DECISION, MUCH
       LESS “CLEAR ERROR.”

       Plaintiffs fare no better with their argument that this Court committed “clear error” in

concluding that Qudian adequately disclosed its vulnerability to a data breach. To the contrary,

the Court’s decision was well-founded and based on the plain language of Qudian’s disclosures.

       A.      Qudian Exhaustively Disclosed Potential Flaws in Its Data Security
               Protocols.

       As this Court properly concluded in its Order, Qudian unambiguously highlighted

vulnerabilities in its security systems. Indeed, as the Court noted, Qudian’s disclosures expressly

warned that “the company’s security systems were far from perfect, might not comply with

applicable laws, and might have been breached in the past.” Order at 15. The Court then

excerpted at length Qudian’s unequivocal disclosures that its system defenses were not

impregnable and could be—or, indeed, might already have been—breached:

       ●       “While we have taken steps to protect the confidential information that we have
               access to, our security measures could be breached.” Id. (Court’s emphasis).

       ●       “Because techniques used to sabotage or obtain unauthorized access to systems
               change frequently and generally are not recognized until they are launched against
               a target, we may be unable to anticipate these techniques or to implement
               adequate preventative measures.” Id. (Court’s emphasis).

       ●       “If security measures are breached because of third-party action, employee error,
               malfeasance or otherwise, or if design flaws in our technology infrastructure are
               exposed and exploited, our relationships with users could be severely damaged,
               we could incur significant liability and our business and operations could be
               adversely affected.” Id. (Court’s emphasis).

       ●       “[Qudian] cannot assure you that our existing user information protection system
               and technical measures will be considered sufficient under applicable laws and
               regulations.” Id. (Court’s emphasis).

The Court likewise correctly noted that Qudian disclosed “it was under examination at the time

of the IPO for potential violations of regulations that required ‘keeping proper custody of the




                                                 6
        Case 1:17-cv-09741-JMF Document 202 Filed 12/06/19 Page 10 of 18



data and transaction information of . . . borrowers’ and that ‘there can be no assurance that [the

Company] will be able to receive . . . final clearance.’” Id. (citations omitted).

       Under these circumstances, no reasonable investor could have believed that Qudian’s

systems were invulnerable to breach or that Qudian was claiming that no breach had already

occurred. See generally Defendants’ Motion to Dismiss [Dkt. 142] at 22-24; Defendants’ Reply

Brief [Dkt. 165] at 14-15. Indeed, as discussed in greater detail below, the Court further noted

Qudian’s express disclosure that “[i]t is not always possible to identify and deter misconduct or

errors by employees or business partners,” Order at 16 (emphasis added), including specifically

with respect to whether “personal information was disclosed to unintended recipients . . .

whether as a result of human error, purposeful sabotage or fraudulent manipulation of our

operations or systems.” Registration Statement at 46. Qudian certainly “did not make any

statements to the effect that the company’s network was immune from security breaches or that

no security breach had ever occurred.” In re Heartland Payment Sys., Inc. Sec. Litig., No. 09-

1043, 2009 WL 4798148, at *6 (D.N.J. Dec. 7, 2009). Qudian told investors precisely the

opposite—that a breach could occur, or could already have occurred, and might not be

immediately identified.

                                                ***

       Plaintiffs contest none of this. Instead, relying primarily on Meyer v. Jinkosolar

Holdings Co., 761 F.3d 245 (2d Cir. 2014), Plaintiffs repeat the argument from their original

opposition brief that “[a] company’s risk disclosures are misleading where the company warns

only that a risk may impact its business when that risk has already materialized.” Mot. at 2.

These recycled arguments easily fail.




                                                  7
       Case 1:17-cv-09741-JMF Document 202 Filed 12/06/19 Page 11 of 18



               1.     Jinkosolar Involved Very Different Disclosures and Allegations.

       First, as in their earlier opposition to Qudian’s motion to dismiss, Plaintiffs argue

principally that the court in Jinkosolar found “failure to disclose then-ongoing and serious

pollution violations would cause a reasonable investor to make an overly optimistic assessment

of the risk,” Mot. at 3, and assert by analogy here that “Defendants’ statements regarding

cybersecurity were materially misleading because they failed to disclose that Qudian had already

experienced a breach in early 2017.” Id. (emphasis omitted).

       But Jinkosolar is readily distinguishable. There, the issuer’s disclosure specifically

touted its pollution control protocols and assured investors that the company complied with

law:

       ●       “We also maintain environmental teams at each of our manufacturing facilities to
               monitor waste treatment and ensure that [these] waste emissions comply with
               [China] environmental standards”;

       ●       “We have installed pollution abatement equipment at our facilities to process,
               reduce, treat, and where feasible, recycle the waste materials before disposal, and
               we treat the waste water, gaseous and liquid waste and other industrial waste
               produced during the manufacturing process before discharge”;

       ●       “Our environmental teams are on duty 24 hours”;

       ●       “We are required to comply with all PRC national and local environmental
               protection laws and regulations . . . . As of December 31, 2009, no [regulatory]
               penalties had been imposed on us.”

Jinkosolar, 761 F.3d at 247-48 (emphasis added and omitted) (first alteration in original).

       Moreover, it was evident in Jinkosolar that, at the same time it was touting compliance,

the company knew its pollution-control measures were ineffective—the company had disclosed

to regulatory authorities an existing severe environmental issue between its May and

November offerings. Id. at 248. Under those circumstances, the court found that “the

description of pollution-preventing equipment and 24–hour monitoring teams gave comfort to



                                                 8
        Case 1:17-cv-09741-JMF Document 202 Filed 12/06/19 Page 12 of 18



investors” and that “investors would be misled . . . if in fact the equipment and 24–hour team

were then failing to prevent substantial violations of the Chinese regulations,” particularly where

the company itself had reported to the government—just after the May offering—that significant

environmental issues existed. Id. at 251.

       This case could not be more different. Here, Qudian never reassured investors that its

data-security protocols were effective. To the contrary, the offering materials expressly and

repeatedly noted potential deficiencies in its systems and warned investors that those systems

might be in violation of law, Order at 15—the exact opposite of the representations in

Jinkosolar. Cf. Jinkosolar, 761 F.3d at 247-48 (relying on disclosures that the company had

taken steps to “ensure that [these] waste emissions comply with . . . environmental standards”

and that no penalties for violations of any such provisions had been imposed) (emphasis added).

       Moreover, in stark contrast to Jinkosolar, there is no allegation here—not even a

conclusory one—that Qudian knew of any alleged data breach. See generally Defendants’

Motion to Dismiss at 27; Second Amended Complaint (“SAC”) ¶¶ 110-19 (no allegation that

Qudian even knew of alleged breach). In fact, the Complaint expressly disclaims any allegation

that Defendants knew their statements were false. See SAC ¶ 148 (“Plaintiffs specifically

disclaim any allegations that are based upon fraud . . . .”) (emphasis added)). Under these

circumstances, the offering materials’ statements concerning Qudian’s data-security protocols

are not misleading. See, e.g., Scott v. Gen. Motors Co., 46 F. Supp. 3d 387, 393-94 (S.D.N.Y.

2014) (“The relevant inquiry is not whether . . . the statement later turned out to be correct, but




                                                  9
       Case 1:17-cv-09741-JMF Document 202 Filed 12/06/19 Page 13 of 18



rather whether the defendant knew or had reason to know, at the time the offering documents

were filed, that the statement was untrue.”).2

       In a last-ditch effort to resurrect their claim, Plaintiffs misread Qudian’s clear and

repeated warning that a data breach “could” happen as an assurance that no breach ever had. See

Mot. at 4. But the law is to the contrary—disclosures that a data breach “could” occur

necessarily embrace the possibility that one had already occurred. See, e.g., Heartland, 2009

WL 4798148, at *6 (explaining that substantially similar disclosures “did not imply that

Heartland had never experienced any security problems”).

       But if those disclosures left any doubt, Qudian’s offering materials expressly warned that

it is “not always possible to identify and deter misconduct or errors by employees,” including

expressly with respect to whether “personal information was disclosed to unintended recipients”

and “misuse” of “data.” Registration Statement at 46-47 (emphasis added). Given that the

alleged breach here was an employee leak, the offering materials thus explicitly informed

investors that Qudian may not have been able to “identify” (and hence disclose) precisely this

type of employee misconduct—even if it had already occurred. See, e.g., SAC ¶ 112 (“Qudian

insiders directly downloaded [the data], rather than hackers hacking into Qudian’s system.”); id.

¶ 113 (“[L]ower level employees could access and download client data at their level without



2
  The other cases Plaintiffs cite for this proposition—that the offering materials’ data-breach
warnings are actionable because a breach had already occurred—are inapposite for the same
reason: the defendants in those cases knew about the allegedly undisclosed facts. Cf. In re
Facebook, Inc. IPO Sec. & Derivative Litig., 986 F. Supp. 2d 487, 508 & n.22 (S.D.N.Y. 2013)
(“Plaintiffs posit that the loss of revenues caused by the increasing mobile usage was a trend
known by Facebook . . . .”) (emphasis added); Dodona I, LLC v. Goldman, Sachs & Co., 847 F.
Supp. 2d 624, 647 (S.D.N.Y. 2012) (allegation that “Defendants were aware of a buildup of
negative events in the subprime mortgage market, and knew the outlook for subprime-mortgage
related assets was gloomy”) (emphasis added); In re Am. Int’l Grp., Inc. 2008 Sec. Litig., 741 F.
Supp. 2d 511, 531 (S.D.N.Y. 2010) (“[G]eneric risk disclosures are inadequate to shield
defendants from liability for failing to disclose known specific risks.”) (emphasis added).


                                                 10
       Case 1:17-cv-09741-JMF Document 202 Filed 12/06/19 Page 14 of 18



authorization.”); id. ¶ 114 (“[D]isgruntled former employees were responsible for the data

breach.”). No reasonable investor could have been misled under these circumstances.

               2.      Qudian Disclosed That Its Data Security Protocols Were the Subject
                       of Regulatory Review.

       Second, Plaintiffs criticize the Court’s finding that “Qudian shared that it was under

examination at the time of the IPO for potential violations of regulations that required ‘keeping

proper custody of the data and transaction information of . . . borrowers’ and that ‘there can be

no assurance that [the Company] will be able to receive . . . final clearance.’” Order at 15

(quoting Registration Statement at 33, 192) (Court’s emphasis) (alterations in original). Again

repeating an argument almost verbatim from its opposition brief, Plaintiffs assert that Qudian

“cobbled together” disclosures that were separated by “159 pages” in the IPO Registration

Statement and that, in any event, these portions of the Registration Statement did not “contain a

disclosure of the 2017 data breach.” Opp. at 14 n.12; Mot. at 5.

       Plaintiffs’ recycled attack on these disclosures again misses the point. As explained

above, Qudian clearly disclosed potential deficiencies in its data security systems and that those

systems might even be unlawful. See supra Part II.A. It is also undisputed that Qudian told

investors it was under examination in connection with the applicable regulations, which

expressly encompassed “keeping proper custody of the data and transaction information of

lenders and borrowers.” Registration Statement at 192. And investors were not required to span

159 pages to connect the Chinese government examination with the data-breach risk Qudian

disclosed elsewhere, because the offering materials explained immediately after the discussion of

these regulations that Qudian’s “current business practice may be considered to be not in

compliance with [the regulations], and accordingly, our business, results of operations and

financial position will be materially and adversely affected.” Id. at 194 (emphasis added). When



                                                11
        Case 1:17-cv-09741-JMF Document 202 Filed 12/06/19 Page 15 of 18



read in conjunction with the voluminous other disclosures cited by the Court, Qudian clearly

informed investors that it might not be in compliance with applicable law concerning, and faced

risks relating to, its data security.

                3.       Plaintiffs’ Recycled Arguments Regarding Heartland Are Wrong.

        Third, Plaintiffs also repeat their attempt to distinguish Heartland, supra, on the grounds

that “the cautionary statements in the Form 10–K—warning of the possibility of a breach and the

consequences of such a breach—make clear that Heartland was not claiming that its security

system was invulnerable.” Mot. at 6. And Plaintiffs argue yet again that “the issue here is not

whether Qudian’s security systems were actually perfect and legally compliant, but whether it

was misleading for Defendants to advise investors that a significant data breach could be

possible when, in fact, a data breach had already occurred and the consequences were ongoing.”

Id. (emphasis omitted).

        Despite Plaintiffs’ repetition, this attempted distinction remains baseless. The Court

rejected this exact argument in its Order, holding instead that Heartland “dismiss[ed] similar

claims on the ground that ‘there is nothing inconsistent between Defendants’ statements’ that the

company “place[d] significant emphasis on maintaining a high level of security” and the fact

that the company had suffered an . . . attack.’” Order at 16 (emphasis added). Indeed, the

Heartland disclosures painted a far rosier picture of the company’s data security, representing to

investors that Heartland “‘place[d] significant emphasis on maintaining a high level of security’

and maintained a network configuration that ‘provide[d] multiple layers of security to isolate

[its] databases from unauthorized access.’” Heartland, 2009 WL 4798148, at *5. The court

there nonetheless concluded that “the [disclosures] did not make any statements to the effect that

the company’s network was immune from security breaches or that no security breach had ever

occurred” and that “[i]t is equally plausible that Heartland did place a high emphasis on security


                                                12
          Case 1:17-cv-09741-JMF Document 202 Filed 12/06/19 Page 16 of 18



but that the Company’s security systems were nonetheless overcome.” Id. at *5-6. For the same

reasons that have already been briefed at length and that the Court has already adopted in its

Order, Heartland is squarely on point and supports the Court’s holding here.

          B.     Plaintiffs’ Allegations All Concern an Earlier Iteration of Qudian’s Data
                 Security Systems.

          Finally, while the Court did not even need to reach this issue to dismiss Plaintiffs’ claim,

Plaintiffs’ allegations also fail for the separate and independent reason that none of them alleges

any defects in Qudian’s security protocols that were in place at the time of the IPO. See

Defendants’ Reply at 16. As Qudian previously explained in detail, the newspaper articles and

confidential witness allegations on which Plaintiffs rely uniformly describe alleged issues that

arose prior to a significant upgrade of Qudian’s security protocols. See, e.g., SAC ¶ 113

(Qudian’s legacy system prior to 2015); id. ¶ 114 (Qudian’s system prior to 2016); id. ¶ 119

(“[F]or a time Qudian handled client intake on paper . . . .”) (emphasis added); see also

Defendants’ Reply at 16 (newspaper article alleged thefts by employees in the “early stage[s]” of

the company).

          Because the IPO Registration Statement itself disclosed a “major upgrade” to the

company’s systems in January 2017, see Defendants’ Reply at 16 (quoting Registration

Statement at 160), Plaintiffs’ allegations regarding an earlier system by definition cannot plead

that Qudian’s—still circumspect—disclosures about a different security system in place in

October 2017 were somehow misleading. See, e.g., In re Francesca’s Holdings Corp. Sec.

Litig., Nos. 13-cv-6882 (RJS), 13-cv-7804 (RJS), 2015 WL 1600464, at *13-14 (S.D.N.Y. Mar.

31, 2015) (holding that it was “certainly not enough to allege that the Company’s statements

were false when made,” where vague CW allegations involved irrelevant time period) (emphasis

added).



                                                   13
       Case 1:17-cv-09741-JMF Document 202 Filed 12/06/19 Page 17 of 18



       Thus, even if Plaintiffs’ motion for reconsideration had any basis (and it does not), this

provides a further, independent ground on which the Court should reaffirm its prior decision.

                                         CONCLUSION

       For all of the reasons set forth above and in Defendants’ opening and reply briefs in

support of their motion to dismiss, Defendants respectfully request that the Court deny Plaintiffs’

motion for reconsideration.

Dated: December 6, 2019                      SIMPSON THACHER & BARTLETT LLP



                                             By: /s/ Stephen P. Blake
                                                 Stephen P. Blake

                                                  James G. Kreissman (jkreissman@stblaw.com)
                                                  Stephen P. Blake (sblake@stblaw.com)
                                                  Bryan Bo Jin (bjin@stblaw.com)
                                                  425 Lexington Avenue
                                                  New York, NY 10017
                                                  Telephone: (212) 455-2000
                                                  Facsimile: (212) 455-2502

                                             Counsel for Defendant Qudian Inc., Qufenqi
                                             Holding Limited, Diana Arias, Phoenix Auspicious
                                             FinTech Investment L.P., Wa Sung Investment
                                             Limited, Joyful Bliss Limited, and Ever Bliss Fund
                                             L.P.


                                             O’MELVENY & MYERS LLP



                                             By: /s/ Jonathan Rosenberg
                                                 Jonathan Rosenberg

                                                  Jonathan Rosenberg (jrosenberg@omm.com)
                                                  William J. Sushon (wsushon@omm.com)
                                                  7 Times Square
                                                  New York, New York 10036
                                                  Telephone: (212) 326-2000
                                                  Facsimile: (212) 326-2061



                                                14
Case 1:17-cv-09741-JMF Document 202 Filed 12/06/19 Page 18 of 18




                             Counsel for Morgan Stanley & Co. International
                             plc, Credit Suisse Securities (USA) LLC, Citigroup
                             Global Markets Inc., China International Capital
                             Corporation Hong Kong Securities Limited, UBS
                             Securities LLC, Stifel, Nicolaus and Company,
                             Incorporated, Needham & Company, LLC, and
                             Nomura Securities International, Inc.




                               15
